DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

The receipt of the amendment dated 16 March 2021 of the application 16/584,116, including amendments to the claims, cancellation of claims 2-5, and addition of new claims 10-16, is acknowledged.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 1 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., U. S. Patent Application Publication 2016/0251012 in view of Baum et al., U. S. Patent Application Publication 2010/0146938.


	The following is a discussion of the invention disclosed by Schneider et al.  Schneider et al. shows a hybrid vehicle 10 in figures 1-4, including an internal combustion engine 11, an electric motor 45 ([0032]), and an exhaust gas aftertreatment system 22, 23, 40 as described in paragraph [0041], where “first exhaust-gas after-treatment device 22 is a nitrogen oxide storage catalytic converter”, and “second exhaust-gas after-treatment device 23 can be a selectively active reduction catalytic converter which can be embodied as an SCR catalytic converter”.  Figure 5 shows a method 60 of controlling the hybrid motor vehicle.  In step 62, the actual value A of at least one exhaust-gas after-treatment parameter is detected ([0057], lines 3-5).  A set-point value B is then set in step 64.  The set-point value B may be a predefined value of the exhaust-gas after-treatment parameter corresponding to normal vehicle operation (last six lines of [0057]), and as disclosed in paragraph [0077] may be a value range.  In step 66, the parameter value A is compared to the set-point value B, and if the parameter value A is outside of the value range B (“Is A = B?” is “no”), the method proceeds along the dashed line to step 74 in the embodiment described in paragraph [0058] ([0069] discloses “In the second embodiment (as shown in FIG. 5), on determination of deviation of exhaust gas after-treatment value A from the set-point B, instead of directly moving on to the implementation step 74” step 68 is carried out.)  

	Schneider et al. discloses a method 60 for operating a hybrid motor vehicle 10 that includes an internal combustion engine 11 and at least one electric motor 45.
	The method 60 comprises, as long as at least one parameter A of an exhaust gas aftertreatment system 22, 23, 40 of the internal combustion engine 11 lies outside a given range B (“Is A = B? = no in step 66), delaying starting of the internal combustion engine 11 (engine is unfueled and the throttle closed while the measure is being implemented [0079]), and dragging 
The method further includes determining a temperature of the exhaust gas aftertreatment system (of a particle filter, [0057], page 6 lines 18-20) as the parameter A.
The method further includes determining a nitrogen oxide load of a nitrogen oxide storage catalyst 22 of the exhaust gas aftertreatment system ([0057], page 6 lines 4-7) as the parameter A.
	When the nitrogen oxide load exceeds a nitrogen oxide load threshold, the method further includes dispensing of fuel into an exhaust gas line of the internal combustion engine as discussed in paragraph [0060] (especially, “enrichment of the exhaust gas 36 with fuel 31 can be brought about by means of the measure.”)
(claim 1)

	The method further includes determining an ammonia load of an SCR catalyst 23 of the exhaust gas aftertreatment system ([0057], last three lines on page 5) as the parameter A.
(claim 6)

	When the ammonia load is below an ammonia load threshold value, the method further includes dispensing ammonia into an exhaust gas line of the internal combustion engine as discussed in paragraph [0059] (especially, “the exhaust-gas after-treatment set-point value B can be achieved by means of the measure as a result of the introduction of ammonia.”).
(claim 7)


(claim 16, treated here due to dependence on claim 7)
 
	Schneider et al. discloses a non-transitory computer-readable storage medium (“computer readable instructions stored on non-transitory memory” [0080], lines 11-12) comprising instructions 60 ([0080], line 11) that when executed by a computer 39 cause the computer to control a hybrid motor vehicle 10 that includes an internal combustion engine 11 and at least one electric motor 45.
	The hybrid motor vehicle is controlled by, as long as at least one parameter A of an exhaust gas aftertreatment system 22, 23, 40 of the internal combustion engine 11 lies outside a given range B (“Is A = B? = no in step 66), delaying starting of the internal combustion engine 11 (engine is unfueled and the throttle closed while the measure is being implemented [0079]), 
A temperature of the exhaust gas aftertreatment system (of a particle filter, [0057], page 6 lines 18-20) is determined as the parameter A.
A nitrogen oxide load of a nitrogen oxide storage catalyst 22 of the exhaust gas aftertreatment system ([0057], page 6 lines 4-7) is determined as the parameter A.
	When the nitrogen oxide load exceeds a nitrogen oxide load threshold, dispensing of fuel into an exhaust gas line of the internal combustion engine as discussed in paragraph [0060] (especially, “enrichment of the exhaust gas 36 with fuel 31 can be brought about by means of the measure.”) is controlled.
(claim 8)

The instructions cause the computer to determine an ammonia load of an SCR catalyst 23 of the exhaust gas aftertreatment system ([0057], last three lines on page 5) as the parameter A.
(claim 13)

	When the ammonia load is below an ammonia load threshold value, the instructions cause the computer to control dispensing of ammonia into an exhaust gas line of the internal combustion engine as discussed in paragraph [0059] (especially, “the exhaust-gas after-treatment set-point value B can be achieved by means of the measure as a result of the introduction of ammonia.”).


	The instructions cause the computer to check whether the exhaust gas aftertreatment system is ready to operate.  In step 66 (fig. 5), “Is A = B?” being “YES” indicates the system is ready to operate, with A being the actual value “of at least one exhaust-gas after-treatment parameter” detected ([0057] lines 3-5).  Schneider et al. discloses several parameters represented by A, including temperature, nitrogen oxide load, and ammonia load.  The query “Is A = B?” being answered “YES” indicates the nitrogen oxide load is at or below a nitrogen oxide load threshold and the ammonia load is at or above an ammonia load threshold value.  Paragraph [0082] discusses the purpose of the method is to implement corrective measures to ensure the effective functioning of the exhaust-aftertreatment devices, which function upon starting of the engine, and the last sentence of paragraph [0079] states the measures are implemented until the actual values (A) are at the set point values (B), indicating starting of the engine (functioning of the exhaust system) when the various determined values are corrected to the threshold values (B).
(claim 15)


Schneider et al. discloses an electronic controller 39 for operating a hybrid motor vehicle 10 that includes an internal combustion engine 11 and at least one electric motor 45.
	The hybrid motor vehicle is operated by, as long as at least one parameter A of an exhaust gas aftertreatment system 22, 23, 40 of the internal combustion engine 11 lies outside a given range B (“Is A = B? = no in step 66), delaying starting of the internal combustion engine 
A temperature of the exhaust gas aftertreatment system (of a particle filter, [0057], page 6 lines 18-20) is determined as the parameter A.
A nitrogen oxide load of a nitrogen oxide storage catalyst 22 of the exhaust gas aftertreatment system ([0057], page 6 lines 4-7) is determined as the parameter A.
	When the nitrogen oxide load exceeds a nitrogen oxide load threshold, dispensing of fuel into an exhaust gas line of the internal combustion engine as discussed in paragraph [0060] (especially, “enrichment of the exhaust gas 36 with fuel 31 can be brought about by means of the measure.”) is controlled.
(claim 9)

The electronic controller is configured to determine an ammonia load of an SCR catalyst 23 of the exhaust gas aftertreatment system ([0057], last three lines on page 5) as the parameter A.
(claim 10)

	When the ammonia load is below an ammonia load threshold value, the electronic controller is configured to control dispensing of ammonia into an exhaust gas line of the internal combustion engine as discussed in paragraph [0059] (especially, “the exhaust-gas after-treatment 
(claim 11)

	The electronic controller is configured to check whether the exhaust gas aftertreatment system is ready to operate.  In step 66 (fig. 5), “Is A = B?” being “YES” indicates the system is ready to operate, with A being the actual value “of at least one exhaust-gas after-treatment parameter” detected ([0057] lines 3-5).  Schneider et al. discloses several parameters represented by A, including temperature, nitrogen oxide load, and ammonia load.  The query “Is A = B?” being answered “YES” indicates the nitrogen oxide load is at or below a nitrogen oxide load threshold and the ammonia load is at or above an ammonia load threshold value.  Paragraph [0082] discusses the purpose of the method is to implement corrective measures to ensure the effective functioning of the exhaust-aftertreatment devices, which function upon starting of the engine, and the last sentence of paragraph [0079] states the measures are implemented until the actual values (A) are at the set point values (B), indicating starting of the engine (functioning of the exhaust system) when the various determined values are corrected to the threshold values (B).
(claim 12)

	Though Schneider et al. discloses determining a temperature of the exhaust gas aftertreatment system, and even discloses “During cold-start conditions, a measure may be carried out to ensure that the exhaust-gas after-treatment device 22 reaches its light-off temperature within a short time." (last sentence of [0054]), suggesting the exhaust gas 

Similarly to Schneider et al., Baum et al. discloses, as discussed in [0007], lines 1-3, operating a hybrid motor vehicle that includes an internal combustion engine and at least one electric motor (“The electric machine preferably comprises an electric motor.”, [0007], line 12).
	As long as at least one parameter (temperature, [0007], lines 6-7) of an exhaust gas aftertreatment system (catalytic converter, [0007], lines 4-5) of the internal combustion engine lies outside a given range (a cold phase, “not yet reached a desired operating temperature”, [0007], lines 6-7, with the desired operating temperature forming the lower limit of the range, such that temperatures less than the desired operating temperatures are outside of the range), starting of the internal combustion engine is delayed (“It is essential that, during the catalytic converter cold phase,…no combustion takes place in the internal combustion engine.”, [0007], lines 15-18; “Combustion in the internal combustion engine preferably is started only when the catalytic converter has reached the desired operating temperature.” [0015], lines 5-7 and [0016], lines 1-3), dragging the internal engine by the electric motor is carried out (“The internal combustion engine is driven during the catalytic converter cold phase by the electric machine…before the internal combustion engine is started.”, [0007], lines 8-11), and at the same time, carrying out at least one measure which changes the parameter (heating the catalytic converter, as described in [0008]-[0009], “The internal combustion engine preferably is driven by the electric machine with the catalytic converter simultaneously being heated”, [0010], lines 1-3).

	As described in the last ten lines of [0007] and in [0008]-[0009], the exhaust gas aftertreatment system (catalytic converter) is heated by the internal combustion engine acting as an air pump to cause air heated by a heating device (“The heating device preferably is an electric heating device, such as a heatable disk.”) to be supplied to the catalytic converter.
	When the exhaust gas aftertreatment system is ready to operate, as indicated by the temperature being above a temperature threshold value, the engine is started (“the internal combustion engine being started when the catalytic converter has reached the desired operating temperature.” [0031] lines 2-4).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the exhaust gas aftertreatment system when the determined temperature of the system lies below a temperature threshold in the system of Schneider et al. in view of Baum et al. to “improve the purification action of the catalytic converter, in particular during starting of the internal combustion engine after standstill.” (Baum et al., [0006])


Response to Remarks

The applicant remarks that Baum et al. does not teach the features of claims 4 and 5 (relating to nitrogen oxide load), and Schneider et al. does not teach the features of claim 3 (relating to the measure taken in regards to the determined temperature).  Schneider et al. .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE